Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the office action mailed on 12/20/2021, applicant filed an amendment on 03/17/2022, cancelling claims 1-20, and adding new claims 21-38.  The pending claims are 21-38. 
Response to Arguments
3.	Applicant’s arguments with respect to the last 4 claims (claims 35-38) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Newly submitted claims 21-34 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons, see restriction below.
Since applicant has received an action on the merits for the originally presented invention, claims 35-38 have been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-34 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Election/Restrictions
4.	Inventions 1 (claims 1-20 filed 06/08/2020) and 2 (claims 21-34 filed 03/17/2022) are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the sub combination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because cancelled claims 1-20 are related to determining a detection threshold, using and manipulating a set of feature statistics that comprises a combination of mean and standard deviation values for updating the detection threshold; stopping the updating of the detection threshold; and resuming the updating of the detection threshold.  The combination does not rely on the specific limitations of the sub combination for patentability, i.e. such as the claimed windowing function, first short-time Fourier transform (STFT) signal, normalized power spectrum (NPS) signal, entropy signal, …  Furthermore, the (sub combination) has separate utility such as encoding and decoding audio signals; locating the presence of a user, determining the hearing level of a listener or detecting whether a listener can accurately recognize the speech or not.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Cancelled claims 1-20 are toward determining a detection threshold, using a set of feature statistics that comprises a combination of mean and standard deviation values; updating the detection threshold; stopping the updating of the detection threshold; and resuming the updating of the detection threshold, classified in G10L 2025/786. 
The newly added set of claims 21-34 is toward the process of producing an energy entropy feature (EEF) signal using a first, second, third, and fourth windowing circuit; a first, second, third, and fourth fast Fourier transform (FFT) circuit; a first and second power spectrum circuit; a first and second total energy circuit; a first and second normalization circuit; a first and second entropy circuit; a first and second adder circuit, a multiplier circuit; and a transformation circuit, along with their respective functions, as claimed and shown by Fig. 1, classified in G10L 25/18 and G10L 25/21.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Claim Objections
5.	The last 4 claims are mis-numbered as 35-38. The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  Mis-numbered claim 35-38 have been renumbered 37-40.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20090254341) in view of Claussen (US 20110261983).
As per claim 37, Yamamoto teaches a feature computation circuit configured to receive an analog signal wherein the feature computation circuit produces an energy entropy feature (EEF) signal ([0047] and Fig. 2, the entropy calculating unit 106 calculates a normalized spectral entropy value); and 
an adaptive circuit coupled to the feature computation circuit wherein the EEF signal is processed to determine a detection threshold value ([0048]- [0049], wherein the normalized spectral entropy value is processed to determine a threshold value).
Yamamoto teaches using a predetermined threshold ([0049]).  Yamamoto does not explicitly disclose determining a detection threshold value by processing the EEF signal.
Claussen in the same field of endeavor teaches determining a classification threshold based on generated first and second noise features ([0018]).  The generated noise features are estimated based on a produced entropy measure of a normalized spectral noise power evaluated from a received audio signal ([0024]).  Therefore, it would have been obvious at the time the application was filed to use Claussen’s above feature with the system of Yamamoto, in order to provide efficient system that adapt with new noise conditions.
As per claim 38, Yamamoto teaches an adaptive threshold circuit configured to receive the detection threshold value wherein the adaptive threshold circuit determines whether a detection threshold has been met ([0048]- [0050], wherein the normalized spectral entropy value is processed to determine the speech likelihood value, and determine whether the speech likelihood value is larger than a threshold or not).
As per claim 39, Yamamoto teaches a voice activity shutdown circuit configured to receive the detection threshold value wherein the voice activity shutdown circuit determines whether the EEF signal is a human voice or not ([0050], in the case where the speech likelihood value LR is larger than the threshold value 8 (step S210: Yes), the judging unit 110 judges that the frame that corresponds to the calculated characteristic vector is a speech frame (step S211). On the contrary, in the case where the speech likelihood value LR is not larger than the threshold value 8 (step S210: No), the judging unit 110 judges that the frame that corresponds to the calculated characteristic vector is a non-speech fran1e (step S212).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20090254341) in view of Claussen (US 20110261983), and further in view of Yeldener (US 2013/0024193).
Yamamoto in view of Claussen does not explicitly disclose a fast tracking filter circuit configured to receive the EEF signal and detect a rising edge of the EEF signal; and a peak hold tracking filter circuit configured to receive the EEF signal and detect a falling edge of the EEF signal.  Yeldener in the same field of endeavor teaches detecting rising and falling edges of speech signal powers, see [0057], [0065]- [0067].  Therefore, it would have been obvious at the time the application was filed to use Yeldener’s feature of detecting rising and falling edges of speech signal powers with the system of Yamamoto in view of Claussen, in order to enhance detected voice signal processing and increase users satisfaction by providing high quality audio signals.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638. The examiner can normally be reached M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELALI SERROU/Primary Examiner, Art Unit 2659